


EXHIBIT 10.14

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (the “Amendment”) is made and entered
into as of the date set forth on the signature page hereto, by and between True
Religion Apparel, Inc., a Delaware corporation (“TRA”), and Lynne Koplin, an
individual (“Executive”).

 

R E C I T A L S

 

WHEREAS, Executive and TRA entered into an Employment Agreement (the
“Agreement”), effective January 4, 2010;

 

WHEREAS, Executive and TRA desire to amend the Agreement, as set forth below;
and

 

WHEREAS, Sections 12(a) and 12(l) of the Agreement provides that the Agreement
may be amended only by a written agreement signed by each party.

 

A G R E E M E N T

 

NOW THEREFORE, Executive and TRA hereby agree as follows:

 

1      Section 10 of the Agreement is hereby amended by adding a new subsection
(e) thereto, to read in full as follows:

 

(e)           Excess Parachute Payments.  Notwithstanding any other provisions
of this Agreement, in the event that any payment or benefit received or to be
received by the Executive (including any payment or benefit received in
connection with a Change in Control or the termination of the Executive’s
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement) (all such payments and benefits, including the
payments and benefits under this Section 10, being hereinafter referred to as
the “Total Payments”) would be subject (in whole or part), to the excise tax
imposed under Section 4999 of the Code (the “Excise Tax”), then, after taking
into account any reduction in the Total Payments provided by reason of
Section 280G of the Code in such other plan, arrangement or agreement, the Total
Payments shall be reduced, in the order set forth below, to the extent necessary
so that no portion of the Total Payments is subject to the Excise Tax, but only
if (x) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments)
is greater than or equal to (y) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which the
Executive would be subject in respect of such unreduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).

 

(i)    The Total Payments shall be reduced by TRA in its reasonable discretion
in the following order: (A) reduction of any cash severance payments otherwise
payable to Executive that are exempt from Section 409A of the Code;
(B) reduction of any other cash payments or benefits otherwise payable to
Executive that are exempt from Section 409A of the Code, but excluding any
payments attributable to the acceleration of vesting or payments with respect to
any stock option or other equity award with respect to TRA’s common stock that
are exempt from Section 409A of the Code; (C) reduction of any other payments or
benefits otherwise payable to Executive on a pro-rata basis or such other manner
that complies with Section 409A of the Code, but excluding any payments
attributable to the acceleration of vesting and payments with respect to any
stock option or

 

--------------------------------------------------------------------------------


 

other equity award with respect to TRA’s common stock that are exempt from
Section 409A of the Code; and (D) reduction of any payments attributable to the
acceleration of vesting or payments with respect to any stock option or other
equity award with respect to TRA’s common stock that are exempt from
Section 409A of the Code; provided, however, that no reduction of a payment or
benefit of nonqualified deferred compensation that is subject to Section 409A of
the Code shall be made to the extent that such reduction would result in any
other payment or benefit being deemed a substitute (within the meaning of
Section 1.409A-3(f) of the Treasury Regulations) for the forfeited amount by
reason of such other payment or benefit having a different time or form of
payment.

 

(ii)   For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (A) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account; (B) no portion of the
Total Payments shall be taken into account which, in the written opinion of
independent accountants of nationally recognized standing (“Accounting Firm”)
selected by TRA, does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A) of
the Code) and, in calculating the Excise Tax, no portion of such Total Payments
shall be taken into account which, in the opinion of Accounting Firm,
constitutes reasonable compensation for services actually rendered, within the
meaning of Section 280G(b)(4)(B) of the Code, in excess of the Base Amount (as
defined in Section 280G(b)(3) of the Code) allocable to such reasonable
compensation; and (C) the value of any non cash benefit or any deferred payment
or benefit included in the Total Payments shall be determined by the Accounting
Firm in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code.

 

(iii)  If applicable, the Executive and TRA will each provide the Accounting
Firm access to and copies of any books, records and documents in their
respective possession, reasonably requested by the Accounting Firm, and
otherwise cooperate with the Accounting Firm in connection with the preparation
and issuance of the determinations and calculations contemplated by this
Section 10(e).  The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by this
Section 10(e) will be borne by TRA.

 

2      All other terms and conditions of the Agreement shall remain in full
force and effect.

 

This Amendment, along with the Agreement, contains the entire understanding of
the parties hereto relating to the subject matter of this Amendment and the
Agreement and cannot be changed or terminated except in writing signed by both
Executive and TRA.

 

Any amendment or waiver of any term or provision of this Amendment shall be
effective only if made in writing.  Any written amendment or waiver shall be
effective only in the instance given and then only with respect to the specific
term or provision (or portion thereof) of this Amendment to which it expressly
relates, and shall not be deemed or construed to constitute a waiver of any
other term or provision (or portion thereof) waived in any other instance.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date set forth below.

 

 

TRUE RELIGION APPAREL, INC.     

 

 

 

 

 

/s/ Jeffrey Lubell

 

Name:

Jeffrey Lubell

 

Title:

Chief Executive Officer

 

 

 

Date:  August 13, 2010

 

 

 

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

/s/ Lynne Koplin

 

 

Name:   Lynne Koplin

 

 

 

Date:  August 13, 2010

 

 

--------------------------------------------------------------------------------
